Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 16690049 filed on November 20, 2019.
Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are currently pending, and have been examined.

Claim Interpretation – Not Positively Recited
Regarding Claim 33, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 33: “a transmitter configured to … the first computer system when the first set of data matches a second set of data provided by a second computer system associate with a second party, the second party mistrusting the first party;” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 33, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 33: “an authorization module configured to … when the new first pass code matches the second pass code.” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 34, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 34: “a transmitter configured to … with the second party when the first set of data matches a second set of data provided by a second computer system;” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 34, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 34: “an authorization module configured to … when the new first pass code matches the second pass code.” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 2-6, 9-11, 13-17, 20-22, and 33-34 are directed to “A digital authorization apparatus to complete a transaction between two parties who mistrust each other.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are directed to the abstract idea of “conducting financial transaction,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 33 recites “store a first set of data comprising a portion of identification information of a first party and identification information … with the first set of data; … send a new first pass code … based on the stored identification information … when the first set of data matches a second set of data provided … with a second party, the second party mistrusting the first party; … receive a second pass code …; and … approve a transaction between the first party and the second party when the new first pass code matches the second pass code.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a data storage device”, “a transmitter”, “a receiver”, “an authorization module”, “a first computer system”; and “a second computer system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “conducting financial transaction.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “conducting financial transaction” (e.g., “a first computer system” and “a second computer system”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-6 and 9-11, which depend from claim 33, and similarly dependent claims 13-17 and 20-22, which depend from claim 34, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “conducting financial transaction” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-6, 9-11, 13-17, and 20-22 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “conducting financial transaction.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “conducting financial transaction.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 2-6, 9-11, 13-17, 20-22, and 33-34 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	
Not in the Specification
Claims 33-34, recite “A digital authorization apparatus to complete a transaction between two parties who mistrust each other, ...:” Giving the language its broadest reasonable interpretation, the limitation reads on any two entities conducting a transaction with one entity having no confidence, or not being able to rely upon, another entity. However, this is not supported by the specification in regards to “two parties who mistrust each other.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claim 34, recites “a data storage device configure to …, the first party mistrusting a second party;” Giving the language its broadest reasonable interpretation, the limitation reads on any two entities conducting a transaction with one entity having no confidence, or not being able to rely upon, another entity. However, this is not supported by the specification in regards to “the first party mistrusting a second party.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

Written Description
Claims 33 and 34 recite “a data storage device configured to store a first set of data …;” The specification is silent as to the details of how “a data storage device is configured to store a first set of data.” Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 33 and 34 recite “a transmitter configured to send a new first pass code …; … a receiver configured to receive a second pass code …;” The specification is silent as to the details of how “a transmitter is configured to send and a receiver is configured to receive” Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claims 33 and 34 recite “an authorization module configured to approve a transaction …”  
The claim limitation above does not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Unclear Scope
Claims 33 and 34 recite “a data storage device configured to store … comprising a portion of identification information of a first party …” The claim is silent as to what is “a portion of identification information of a first party.” Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103












In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are rejected under 35 U.S.C. § 103 as being unpatentable over Atef et al (U. S. Patent Application Publication No. 20060161435 A1), herein referred to as Atef, and in view of Kizer et al (U. S. Patent Application Publication No. 20030125969 A1), herein referred to as Kizer.
Regarding claims 33 and 34, Atef discloses a digital authorization apparatus to complete a transaction between two parties who mistrust each other, comprising: a data storage device configured to store a first set of data comprising a portion of identification information of a first party (FIG. 1, item 120, and [0073]) and identification information of a first computer system associated with the first set of data ([0061] and [0080]; and FIG. 2B, item 228, and [0163]);
a transmitter configured to send a new first pass code to the first computer system based on the stored identification information of the first computer system (FIG. 1, item 125, 130, and [0074]-[0076]) when the first set of data matches a second set of data provided by a second computer system associated with a second party (FIG. 2A, item 213, and [0023] and [0162]), the second party mistrusting the first party; 
Atef does not specifically disclose, however, Kizer discloses a receiver configured to receive a second pass code from the second computer system (FIG. 4, item 410, and [0087]); and
an authorization module (FIG 1, item 135, and [0064]) configured to approve a transaction between the first party and the second party when the new first pass code matches the second pass code (FIG. 3, items 300, 320, and [0090]-[0091]; FIG. 4, item 430, and [0088]).
Kizer discloses processing financial transactions over a paging network. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include processing financial transactions over a paging network, as in Kizer, to improve and/or enhance the technology for identity verification and management, as in Atef, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a financial transaction processing system allowing a customer to access accurate information about his/her account in real-time, in which information about a customer’s bank account can be updated in real-time to reflect financial transactions that have transpired during the day. This system is also highly mobile, thereby allowing a customer to execute financial transactions without being tied to equipment at a fixed location, such as an automated teller machine, and also not tied to using physical, tangible, traditional financial instruments, such as credit cards, debit cards, ATM cards, etc.
Regarding claims 2 and 13, Atef and Kizer disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the first set of data is associated with an identification document, which comprises at least one of a driver's license ([0061]), a passport ([0061]), a government-issued identification document, an alien identification card, a student identification card, a social security card ([0061]), a tax identification card, a national identification card, a voter identification card, a benefits card, an official identification document, or a combination thereof.
Regarding claims 3 and 14, Atef and Kizer disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the first computer system comprises at least one of a computer system, a personal communications device, a device interface (FIG. 1, item 170, and [0076]), or a combination thereof.
Regarding claims 4 and 15, Atef and Kizer disclose the limitations of claims 33, 3, 34, and 14. Atef further discloses the digital authorization apparatus of claim 3, in which the device interface comprises at least one of a keyboard, a keypad, a monitor, a display (FIG. 1, item 160, and [0011], [0153], and [0158]), a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electronic interface, a magnetic interface, an electromagnetic interface including an electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface ([0126]), a smartphone interface, a Smartbook interface, a Personal Digital Assistant (PDA) interface ([0126] and [0129]), a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof.
Regarding claims 5 and 16, Atef and Kizer disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the second computer system comprises at least one of a computer system (FIG. 8 and FIG. 9, items 825, 830, and [0119] and [0121]), a personal communications device, a device interface, or a combination thereof.
Regarding claims 6 and 17, Atef and Kizer disclose the limitations of claims 33, 5, 34, and 16. Atef further discloses the digital authorization apparatus of claim 5, in which the device interface comprises at least one of a keyboard ([0158]), a keypad, a monitor, a display (FIG. 1, items 160, and [0011], [0153], and [0158]), a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electronic interface, a magnetic interface, an electromagnetic interface including an electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a Smartbook interface, a personal digital assistant (PDA) interface ([0126] and [0129]), a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof.
Regarding claims 9 and 20, Atef and Kizer disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the identification information of the first computer system comprises an address (FIG. 1, item 155, and [0152]), a phone number, an identification number, or a combination thereof.
Regarding claims 10 and 21, Atef and Kizer disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the first set of data is associated with at least one of a name, an address, a date of birth (FIG. 2A, item 201, and [0161]), a personal identification number, a user ID, a password, a tax identification number, a social security number, a type of identification document, an identity number of an identification document, a country, a state, a government organization issuing an identification document, a private organization issuing an identification document, an expiration date of an identification document, a phone number, a screen name, an e-mail address, a photograph, a fingerprint ([0080]), an iris scan ([0080]), a physical description ([0080]), a biometrical information ([0080]), or a combination thereof.
Regarding claims 11 and 22, Atef and Kizer disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33 in which the second computer system is integrated into the digital authorization apparatus (FIG. 9, items 825, 830, and [0120]-[0121]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Clifton et al (U. S. Patent Application Publication No. 20040243518 A1) – Individual Identity Authentication System
Clifton recites an individual identity authentication system for authenticating an identity of an individual includes a client computer system and a service provider computer system. The client computer system may be implemented at various locations, for example, airport terminals, so as to provide ready access for various users to authenticate the identity of a particular individual. The service provider computer system is in communication with the client computer system and executes code for causing the service provider computer system to perform a number of steps. One step includes receiving a personal identification number (PIN) and a social security number (SSN) of an individual that is entered into a secure terminal associated with the client computer system. Another step includes authenticating an identity of the individual when the entered PIN and the entered SSN correspond to a registered PIN and a registered SSN of the individual.   Clifton not used as cited references better disclose the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692